DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 3/11/2021 claiming foreign priority of CN201811014553.5 dated 9/4/2018.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 15-20 are rejected the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer program product is a signal per se since the specification of the instant application doesn’t limit computer readable mediums to non-transitory computer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (Miller hereinafter) US Patent Application Publication No. 20150149879 filed June 30, 2015 and published May 28, 2015.
Regarding Claims 1, 8, and 15, Miller disclose a method and an apparatus comprising: 
determining a first retrieval range in first-type data of N pieces of data stored in a database (Fig. 2, step 201, Para. 0076, wherein the data received from a forwarder corresponds to retrieval and the data corresponds to first-type data, Miller); 
retrieving to-be-retrieved data in the first retrieval range to obtain a first retrieval result, wherein data in the first retrieval range is a subset of the first-type data (Fig. 2, step 203, Para. 0077, wherein the time stamp related to an event corresponds to subset of first-type data since the data is apportion into events, Miller); 
retrieving the to-be-retrieved data from second-type data of the N pieces to obtain a second retrieval result (Para. 0058, wherein the second example event corresponds to the second-type data, Miller); and 
determining a final retrieval result of the to-be-retrieved data from the first retrieval result and the second retrieval result (Fig. 3, step 305, Para. 0089-0091, Miller).  
Also claim 15 recite;
computer program product comprising instructions that are stored on a computer-readable medium (Fig. 1, Miller)
Regarding Claims 3, 10, and 17, Miller disclose a method further comprising dividing the first-type data into a plurality of layers according to a preset algorithm (Para. 0239, wherein the level corresponds to layers, Miller), wherein each of the layers comprises at least one piece of the first-type data and is uniquely identified by a layer index (Para. 0118, wherein the notable events index corresponds to uniquely identified, and Para. 0231, Miller).
Regarding Claims 7, and 14, Miller disclose a method further comprising: 
presetting indication information of the first retrieval range, wherein the indication information indicates a cluster and a layer that are comprised in the first retrieval range (Para. 0149, Miller); and 
determining based on the to-be-retrieved data and the indication information, a cluster index of the cluster comprised in the first retrieval range and a layer index of the layer comprised in the first retrieval range (Fig. 2, step 203, Para. 0077, wherein the time stamp related to an event corresponds to subset of first-type data since the data is apportion into events, Miller).

Allowable Subject Matter
Claims 2, 4-6, 9, 11-13, 16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the applied art along with other considered art fail to disclose the claimed subject matter as recited in  Claims 2, 9, and 16,  The method claim 1, further comprising grouping the N pieces into M clusters according to a clustering algorithm, wherein each of the N pieces corresponds to one of the M clusters, wherein each of the M clusters has one central point, wherein each of the N pieces has a high similarity to a central point of a cluster to which each of the N pieces belong, wherein M > 2, wherein cluster indexes uniquely identify the M clusters, and wherein the second-type data are at edge points of the M clusters.  
Regarding Claims 4, 11, and 18, the applied art along with other considered art fail to disclose the claimed subject matter as recite a method of claim 3, further comprising: 
selecting a comparison cluster from the M clusters; 
selecting z pieces of reference data from the N pieces, wherein 1 < z < N; and 
performing the following data classification processing for each piece of reference data: obtaining to-be-classified data through retrieval from the database based on current reference data, wherein the to-be-classified data have a high similarity to the current reference data; determining whether the to-be-classified data belong to the comparison cluster; classifying the to-be-classified data as the first-type data when the classified data belong to the comparison cluster; and classifying the to-be-classified data as the second-type data when the classified data do not belong to the comparison cluster.  
Regarding Claim 5, 12, and 19, the applied art along with other considered art fail to disclose the claimed subject matter as recite a method further comprising: 
calculating first similarities between the current reference data and the other N-1 pieces of data, performing sorting based on the first similarities to obtain m pieces of data sorted in descending order of similarities to the current reference data, and using the m pieces as the to-be-classified data, wherein 1 < m < N-1; or calculating second similarities between the current reference data and central points of the M clusters, determining m clusters sorted in descending order of the second similarities, and using data in the m clusters as the to-be-classified data, wherein 1 <i m  
    PNG
    media_image1.png
    14
    48
    media_image1.png
    Greyscale
  
Regarding Claim 6, 13, and 20,  the applied art along with other considered art fail to disclose the claimed subject matter as recite a method further comprising performing, after completing a round of data classification processing by using each of the z pieces of data as the current reference data, a next round of data classification processing by using each of the z pieces of data as reference data again, wherein a quantity of comparison clusters in a current round of data classification processing is greater than a quantity of comparison clusters in a previous round of data classification processing, wherein a comparison cluster in the previous round is a subset of comparison clusters in the current round, and wherein data processing ends when a quantity of comparison clusters reaches a preset maximum value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  
Lin et al. 20180253626 related to clustering images based on camera fingerprints.
Duncan 20170213127 related to method and system for discovering ancestors using genomic and genealogic data.
Birdwell et al. 20130054603 related to method and apparatus for classifying known specimens and media using spectral properties and identifying unknown specimens and media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 28, 2022